                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

      Plaintiff,

                  v.                       Criminal No. 19-172 (FAB)

PABLO DE LA CRUZ-ARIAS,

      Defendant.


                           MEMORANDUM AND ORDER

BESOSA, District Judge.

     A district court may refer a pending motion to a magistrate

judge for a report and recommendation (“R&R”).                See 28 U.S.C.

§ 636(b)(1)(B); Fed. R. Civ. P. 72(a); Loc. Rule 72(b).           Any party

adversely affected by the R&R may file written objections within

fourteen days of being served with the magistrate judge’s report.

Loc. Rule 72(d).        See 28 U.S.C. § 636(b)(1).     A party that files

a timely objection is entitled to a de novo determination of “those

portions   of   the      report   or   specified   proposed    findings   or

recommendations to which specific objection is made.”                Ramos-

Echevarría v. Pichis, Inc., 698 F. Supp. 2d. 262, 264 (D.P.R. 2010)

(Domínguez, J.).         Failure to comply with this rule precludes

further review.        See Davet v. Maccorone, 973 F.2d 22, 30-31 (1st

Cir. 1992).     In conducting its review, the Court is free to

“accept, reject, or modify, in whole or in part, the findings or
Criminal No. 19-172 (FAB)                                         2

recommendations made by the magistrate judge.”      28 U.S.C. § 636

(a)(b)(1); Templeman v. Chris Craft Corp., 770 F.2d 245, 247 (1st

Cir. 1985); Álamo Rodríguez v. Pfizer Pharmaceuticals, Inc., 286

F. Supp. 2d 144, 146 (D.P.R. 2003) (Domínguez, J.).    Furthermore,

the Court may accept those parts of the R&R to which the parties

do not object. See Hernández-Mejías v. General Elec., 428 F. Supp.

2d 4, 6 (D.P.R. 2005) (Fusté, J.) (citation omitted).

     On December 11, 2019, United States Magistrate Judge Marshal

D. Morgan issued a thorough and well-supported R&R (Docket No. 52),

recommending that defendant Pablo De la Cruz-Arias (“De la Cruz”)’s

motion to suppress (Docket No. 28) be denied.       The parties had

until December 26, 2019 to object to the R&R.     (Docket No. 160.)

The Court granted De la Cruz’s motions for an extension of time to

file an objection.     (Docket Nos. 59 and 61.)   De la Cruz timely

objected to the R&R, and the United States replied.         (Docket

Nos. 62 and 63.)

     The Court has made an independent examination of the entire

record in this case.     De la Cruz’s “limited objection” pertains

solely to his post-arrest statements.    (Docket No. 62 at p. 3.)

On March 1, 2019, Puerto Rico Police Department (“PRPD”) officers

executed a search warrant at his residence.       (Docket No. 52 at

p. 2.)   Subsequently, PRPD officers informed De la Cruz that they

arrested his consensual partner for violating Article 6.01 of the
Criminal No. 19-172 (FAB)                                                  3

Puerto Rico Weapons Act, P.R. Laws Ann. tit. 25, section 459.            Id.

at p. 6.   De la Cruz then claimed ownership of the ammunition,

asserting that “around midnight, he was chopping down a tree in

the yard and found the two (2) magazines.”         Id. at p. 7.    The R&R

cites United   States   v.   Jackson   for   the   proposition    that   the

“voluntariness of an admission depends on ‘whether the will of the

defendant [was] overborne so that the statement was not his free

and voluntary act.’”    Id. at p. 20 (citing 918 F.2d 236, 241 (1st

Cir. 1990)).   This is a correct statement of the law.            That the

magistrate judge noted the lack of emotional reaction from De la

Cruz does not negate the legal principal on which the R&R is based.

     Assuming responsibility for contraband initially attributed

to a relative does not undermine a voluntary confession.                 See

United States v. Dillard, 983 F.2d 1069 (6th Cir. 1992) (concluding

that threat to arrest defendant’s mother was not coercive because

the police had probable cause to arrest mother); United States v.

Meléndez, Case No. 14-838, 2015 U.S. Dist. LEXIS 78894 (S.D.N.Y.

2015) (threat to arrest everyone in the apartment, including

elderly father, was not so improperly coercive as to render consent

involuntary) (citing United States v. Ortiz, 943 F. Supp. 2d 447,

456 (S.D.N.Y. 2013) (“a threat to arrest a suspect’s family member

[. . .] does not render a confession involuntary if the police had

probable cause to arrest the family member and thus could lawfully
Criminal No. 19-172 (FAB)                                         4

carry out the threat.”)).    Accordingly, the Court ADOPTS the

magistrate judge’s findings and recommendations (Docket No. 52),

and De la Cruz’s motion to suppress is DENIED (Docket No. 28).

     A scheduling order will be issued by separate order.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, March 16, 2020.


                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   UNITED STATES DISTRICT JUDGE
